Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the apparatus claim 1-12 in the reply filed on 8/25/21 is acknowledged.  The traversal is on the ground(s) that the various embodiments of the present invention involve overlapping subject matter in the exact same classes and subclasses. As a result, the searches required for each embodiment would necessarily overlap one another, allowing examination of all embodiments in a single application.  This is not found persuasive because the inventions are distinct as stated in the restriction and hence different fields of search and classes/subclasses will be involved to account for the distinct and non-overlapping features of the method and apparatus.
The requirement is still deemed proper and is therefore made FINAL.
Claim 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/25/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 4944459) in view of Honda (JP 2007222754) and Nukada (JP H05-200334).
 	Regarding claim 1. Watanabe teaches in fig. 1 a robotic treatment system, comprising: a robotic arm (robot 1 with arm 3, det desc para. 1) comprising a tool mount (the robot is a mount as a whole, including the holder/mount wrist 12, on which the guns 4 are held, fig. 1-2); a plurality of tools (spray guns 
Regarding claim 6, Watanabe in view of Honda and Nukada teaches the system of claim 1, wherein the main controller is operable to: command the robotic arm to connect to one of the plurality of tools using the tool mount (the entire operation of the robot is controlled by 2, fig. 1 which includes action of connecting the tool 4 via 12, fig. 2 see det desc paras. 6-12); operate one or more of the plurality of distribution valves such that only the ones of the plurality of distribution valves in communication with the one of the plurality of tools are open (this is obvious since only the loaded tool’s connected valve to paint must be controlled by said controller in order to inject the paint); and direct the supply controller to provide a supply feed flow through only the one of the plurality of supply feed cables which is in communication with the one of the plurality of tools (similar concept for the pressurized gas as with the paint using the elements modified from Nukada).
Regarding claim 7, Watanabe in view of Honda and Nukada teaches the system of claim 6, wherein the main controller is further operable to: command the robotic arm to disconnect from the one of the plurality of tools and connect to another one of the plurality of tools using the tool mount (as disc in claim 6, the 2 controls the tool exchange including mounting/dismounting, det desc para 6-12); operate one or more of the distribution valves such that only the ones of the plurality of distribution valves in communication with the other one of the plurality of tools are open (same concept from claim 6, now with a new/changed tool); and direct the supply controller to provide a supply feed flow through only the one of the plurality of supply feed cables which is in communication with the other one of the plurality of tools (same w claim 6 now with new tool).
Regarding claim 8.  Watanabe in view of Honda and Nukada teaches the system of claim 1, wherein each of the plurality of substrate feeders houses a different substrate from others of the plurality of substrate feeders (it is noted that said substrate is not an apparatus structure but a raw/process 
Regarding claim 9. Watanabe in view of Honda and Nukada teaches the system of claim 1, wherein the distribution flow comprises at least one of power or cooling fluid (it is paint which is liquid capable of cooling a hotter surface, furthermore the flow is a process material that is intended use as disc prev).
Regarding claim 12. Watanabe in view of Honda and Nukada teaches the system of claim 1, wherein the main controller and the plurality of distribution valves are retrofit components (this is not an additional apparatus structure or limitation but is about a nature of manufacture and relates to product by process; since there is no evidence additional structural limitations or elements result from this retrofit; it is noted the prior art is structurally same as the claimed language).
Claim 2-5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 4944459) in view of Honda (JP 2007222754) and Nukada (JP H05-200334) applied to claim 1 and further in view of Tefft (US 20030233979).
 	Regarding claim 2, Watanabe in view of Honda and Nukada teaches the system of claim 1, but does not teach wherein the supply assembly further comprises a gas supply in communication with the supply controller, and a gas supply cable in communication between the supply controller and each of the plurality of tools, however Tefft teaches a gas supply (oxygen fig. 2) in communication with the supply controller (dep controller 70 fig. 2), and a gas supply cable in communication between the supply controller and each of the plurality of tools (fig. 2, line from 74 to sprayer 32; it would have been obvious to duplicate/to branch/split to each of Watanabe sprayers in order to obtain the same effect of one sprayer for each of the multiple sprayers); it would have been obvious to those skilled in the art at the time of invention to modify Watanable to perform oxidized spray deposition to provide a protective coating for surfaces exposed to environmental wear [abstract 0002].
Regarding claim 3, Watanabe in view of Honda, Nukada and Tefft teaches the system of claim 2, but does not teach further comprising a plurality of gas supply valves, each of the plurality of gas supply valves regulating a gas supply flow through the gas supply cable from the supply controller to one of the plurality of tools, and wherein the main controller is in operable communication with each of the plurality 
 	Regarding claim 4, Watanabe in view of Honda and Nukada teaches the system of claim 1, but does not teach wherein the supply assembly further comprises a gas supply in communication with the supply controller, and a carrier supply cable in communication between the supply controller and each of the plurality of substrate feeders, however Tefft teaches in fig. 2 a gas supply/carrier gas, and a carrier supply cable/carrier gas line in communication between each of the plurality of substrate feeders 76 and the supply controller (it would have been obvious to those skilled in the art at invention time to add a supply controller/valve as shown in Nukada to control carrier gas flow upstream); ); it would have been obvious to those skilled in the art at the time of invention to modify Watanable to perform oxidized spray deposition to provide a protective coating for surfaces exposed to environmental wear [abstract 0002].
Regarding claim 5, Watanabe in view of Honda and Nukada, Tefft teaches the system of claim 4, but does not teach further comprising a plurality of carrier supply valves, each of the plurality of carrier supply valves regulating a carrier supply flow through the carrier supply cable from the supply controller to one of the plurality of substrate feeders, and wherein the main controller is in operable communication with each of the plurality of carrier supply valves. however Nukada teaches, as discussed in claim 1, a plurality of valves 12, each of the plurality of supply valves 12 regulating a supply flow through a supply cable/supply command cable 18 from a supply controller 15 to one of the plurality of tools 3, and wherein the main controller 14 is in operable communication with each of the plurality of gas supply valves (14 commands/controls all of 12); it would be obvious to those skilled in the art of the invention to apply the valves for the fluid paints to the said carrier gas valves in order to control their flow and hence processing.
Regarding claim 11. Watanabe in view of Honda and Nukada teaches the system of claim 1, but does not teach wherein at least one of the plurality of tools is a high velocity oxygen fuel ("HVOF") gun. However Tefft teaches in fig. 3 the spray gun uses oxygen/fuel and injects the combusted mixture at .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 4944459) in view of Honda (JP 2007222754) and Nukada (JP H05-200334) applied to claim 1 and further in view of Albanese (US 20140263204).
Regarding claim 10, Watanabe in view of Honda and Nukada, teaches the system of claim 1, but does not teach wherein at least one of the plurality of tools is a plasma spray gun, however Albanese teaches a plasma spray gun extension fig. 1, abstract and it would be obvious to those skilled in the art of the invention to modify Watanabe to form well adhered and solid coatings [0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/YUECHUAN YU/Primary Examiner, Art Unit 1718